345 S.W.3d 874 (2011)
Doyne A. RHOADES, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 72701.
Missouri Court of Appeals, Western District.
July 12, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied August 30, 2011.
Mark A. Grothoff, Columbia, MO, for appellant.
Shaun J. Mackelprang and Evan J. Buchheim, Jefferson City, MO, for respondent.
Before Division Two: THOMAS H. NEWTON, Presiding Judge, CYNTHIA L. MARTIN, Judge and GARY D. WITT, Judge.

ORDER
PER CURIAM:
Doyne Rhoades appeals the circuit court's judgment denying his motion for post-conviction relief. After a jury trial, Rhoades was convicted in Randolph County Circuit Court of one count of murder in the first degree, Section 565.020 (RSMo *875 2000) and one count of armed criminal action, 571.015 (RSMo 2000).
Because the findings and the conclusions of the motion court, which denied Rhoades's post-conviction relief motion, are not clearly erroneous, we affirm. Rule 84.16(b). A memorandum setting forth the reasons for this order has been provided to the parties.